 THE MADISON COURIER, INC.507The Madison Courier, Inc. and Louisville Typographi-calUnion No. 10,InternationalTypographicalUnion,AFL-CIO. Case 25-CA-2217February 6, 1975THIRD SUPPLEMENTAL DECISION ANDORDERBY ACTINGCHAIRMANFANNING ANDMEMBERS JENKINSAND PENELLOOn March 30, 1973, the Boardissueda SecondSupplementalDecision and Order' in a backpayproceeding finding certain specified amounts ofbackpay due to employees David R. Ashby, BernardA. Corbin, Albert Lee Dowell, Paula B. Feltner,Louis D. Giltner, Rudolph D. Juett, Virginia F. Kerr,Henry Lorenz, Jr., August Mead, Judith A. Moore,JamesH. Nichols, and Micky D. Storie.On October 11, 1974, the United States Court ofAppeals for the District of Columbia issued an orderrefusingenforcement of the Board's Second Supple-mental Decisionand Orderand againremanding thecase to theBoardfor further proceedings consistentwith the court's opinion.2 For the reasons set forth inthe majority's opinion, the court upheld the Board'sbackpay awardas toWalter Dowell, upheld partialawards to Albert Dowell, Giltner, and Storie,3 anddenied backpay as to the remaining six discrimina-tees,viz,Corbin, Juett,Kerr, Lorenz,Mead, andNichols.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Having accepted the remand we are thereby boundby the court's opinion, which we respectfully recog-nizeas binding upon us only for the purpose ofdeciding this case.ORDEROn the basis of the opinion of the United StatesCircuit Court of Appeals for the District of Colum-bia, dated October 11, 1974, and the AdministrativeLaw Judge's Supplemental Decision dated May 26,1969,asmodifiedherein, theNationalLaborRelations Board hereby orders that the Respondent,TheMadison Courier, Inc., its officers, agents,successors,and assigns, shall pay the claimantsinvolved in this proceeding as net backpay theamounts determined to be due by the AdministrativeLaw Judge in the said Supplemental Decision asmodified by the said opinion of the court.iThe Madison Courier, Inc,202 NLRB 808 (1973).See alsoThe MadisonCourier, Inc.,162 NLRB 550 (1967);Louisville Typographical Union No. 10,InternationalTypographical Union, AFL-CIO [The Madison Courier, Inc] v.N L R B.,67 LRRM 2462. 57 LC 9 12,647 (C.A.D C., 1967);The MadisonCourier, Inc,180 NLRB 781 (1970); andN.L.R B v. Madison Courier, Inc,472 F.2d 1307 (1972).2N L.R B.v.MadisonCourier, Inc.,505 F.2d 391,Judges MacKinnonand Robb,Judge Leventhal dissenting.3Albert Dowell was deniedbackpay forthe period precedingOctober1966, while Giltner and Stone were awarded backpay only up to that date.216 NLRB No. 84